DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/FI2016/050375 dated May 30, 2016, which claims foreign priority to FINLAND Document 20155406 dated May 29, 2015.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on February 24, 2021 in which Claims 1-18 are cancelled, Claims 19 and 22 are amended to change the breadth and scope of the claims, and new Claims 23-25 are added.  Claims 19-25 are pending in the instant application.

Non-Responsive Amendment
Applicant’s amendment in response to the Office Action dated August 25, 2020 filed on February 24, 2021 canceling all previous claims, in particular Claims 1-18 wherein the invention is entirely drawn to “a method of improving the reactivity of cellulose preparing a transportable form of the cellulose” herein whereas newly submitting claims 19-25 are entirely directed to the invention of “a method of preparing a thermoplastic form of cellulose” that is independent or distinct from the invention claimed in previous Claims 1-18, is considered non-responsive to the previous Office Action for the following reasons: 
Since applicant has received an action on the merits for all pending Claims 1-18 as the presented invention dated August 25, 2020, according to MPEP § 819, the general policy of the Office is not to permit the applicant to shift to claiming another invention. 
In the instant case, all previously pending Claims 1-18 entirely drawn to the “method of improving the reactivity of cellulose preparing a transportable form of the cellulose” herein have been shifted by Applicant to another invention a method that is independent or distinct from the claimed composition previously.  The inventions can be shown to be distinct, each from the other because: The inventions drawn to “a method of improving the reactivity of cellulose preparing a transportable form of the cellulose” and the invention drawn to a method of preparing a thermoplastic form of cellulose are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and effects since a method of preparing a thermoplastic form of cellulose is obviously different from a method of improving the reactivity of cellulose preparing a transportable form of the cellulose. 
The application currently contains no pending claims directed to the previously claimed method of improving the reactivity of cellulose preparing a transportable form of the cellulose. Therefore, the amendment is considered non-responsive to the previous Office Action.  

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623